Citation Nr: 1123964	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  02-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for anxiety reaction, secondary to intracranial infection, viral encephalitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2004, this matter was remanded for additional development, to include a VA examination.  In a January 2007 decision, the Board granted a 30 percent disability rating for the Veteran's service-connected anxiety reaction.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court); and in a June 2008 order, the Court endorsed a June 2008 Joint Motion for Partial Remand, vacated, in part, the January 2007 Board decision and remanded, in part, the matter for compliance with instructions in the Joint Motion.

In July 2009, the Board remanded the matter for additional development, to include securing outstanding VA treatment records and an additional VA examination.

Notably, a December 2001 rating decision denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a timely Notice of Disagreement (NOD); however, the RO did not issue a Statement of the Case (SOC).  In July 2004, the Board remanded the claim for the issuance of an SOC.  In August 2005, the RO issued an SOC; however, the Veteran failed to perfect his appeal.  Additionally, the record shows that the Veteran submitted a claim to reopen his claim of entitlement to service connection for PTSD and the claim was denied by a March 2008 rating decision.  The Veteran did not file a NOD with respect to the decision.  Consequently, such issue is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is once again required before the claim can be properly adjudicated.

As noted above, in the July 2009 remand, the Board instructed the RO/AMC to secure VA records (as a review of the claims file revealed that the most recent VA treatment records were dated in 2004).  VA treatment records dated from 2005 to August 2009 have been secured and associated with the claims file.  The records reveal that from at least September 2007, the Veteran's anxiety reaction disorder has been reported to be in full remission.  

On the most recent August 2009 VA examination, the examiner stated, in part:

"In reviewing the medical records, there is a most recent note dated June 24, 2009 from Dr. A. and Dr. D. noting that the major depressive disorder was in full remission, posttraumatic stress disorder was in full remission, and the anxiety disorder not otherwise specified was in full remission.  The Veteran is currently taking psychiatric medications in the form of bupropion, imipramine, and venlafaxine.  With this medication regimen, without any counseling, the Veteran is currently in full remission of former psychiatric conditions including the anxiety disorder not otherwise specified, for which he has a 30 percent rated disability as well as the non-service connected PTSD, which is also currently in full remission. . . . The Veteran is currently not suffering from an Axis I psychiatric condition; therefore, there is no appreciable impact on his occupational and social functioning from a mental disorder."

In a November 2009 statement, the Veteran expressed his disagreement with the November 2009 supplemental SOC, specifically stating:

"I strongly disagree with your reasons and bases for denying my increase in compensation.  You state I am no longer in counseling.  However, I am still seeking counseling.  Also, you indicate that I wake at night due to bladder irritation.  I wake at night at least 4 times due to nightmares and or bladder irritation.  I am easily distracted and often have memory loss due to my impairment to follow thought processes.  I have panic attacks daily.  My irritability often makes it impossible for me to effectively communicate."

The Veteran also requested that the RO obtain and review his medical records from VAMC in Madison, WI.  

In a recent March 2011 statement, the Veteran's wife reported that he was no longer able to do odd jobs around the house.  She also stated that his energy has decreased; he is no longer social; and he just sits and stares.  Additionally, in May 2011 written arguments, the Veteran's representative stated that the Veteran currently reported that due to his deteriorating psychiatric condition, his mental health physician has increased his psychiatric medications.  

The Board notes that these recent statements suggest that there are outstanding VA treatment records that are constructively of record, are likely to contain pertinent information, and must be secured; and that the Veteran's service-connected psychiatric disability has increased in severity since he was last examined in August 2009.  In light of evidence suggesting worsening symptoms of his anxiety reaction, and it is nearly a two year interval since the Veteran was last examined, the Board finds that a contemporaneous examination is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Finally "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Accordingly, the case is REMANDED for the following:

1. Obtain treatment records from the Madison, Wisconsin VAMC from August 2009 through the present.  All efforts to obtain the records should be fully documented and the VA facility should provide a negative response if the records are not available.  If the Veteran identifies any other pertinent evidence, the RO/AMC should undertake appropriate development to obtain the identified evidence.

2. After the above development is completed, the Veteran should be scheduled for a VA examination to ascertain the current severity of his anxiety reaction.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should describe the nature and severity of all of the Veteran's anxiety reaction symptoms in detail, and comment on their impact on his occupational and social functioning ability.  The examiner should specifically opine as to whether or not the symptoms described by the Veteran are symptoms of his service-connected anxiety reaction.  The examiner should describe findings in detail, and should distinguish, to the extent possible, between social and industrial impairment due to service-connected anxiety reaction, and such impairment due to any other, co-existing, psychiatric disability.  
The examiner should explain the rationale for all opinions given.

3. After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should then readjudicate the claim, to include consideration of the possibility of "staged" ratings, if indicated by facts found.  If the issue remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


